Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Wasser on 11/17/2021.

The application has been amended as follows: 
Claims 11-15, 17 and 19-24 are cancelled.




Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not result in a prior art covering the subject matter of claim 1 and dependent claims 2-5 and 8-10.

Independent claim 1 drawn to a branched polyimide with specific chemical formula and certain molecular weight characteristics. 



The closest prior art found is represented by the following references:

I. Takami et al (JP 2015-108062).
Takami teaches a branched polyimide, formed from (A) a tetracarboxylic dianhydride component, (B) a diamine component having two amino groups, (C) a triamine component having three amino groups, and (D1) a terminal blocking agent which reacts with the tetracarboxylic dianhydride component (A), (see Abstract).Takami discloses such dianhydride as pyromellitic acid anhydride (PMDA), 3,3', 4,4'-benzophenone tetracarboxylic acid dianhydride component (BTDA). , 3,3', 4,4'-diphenylsulfonetetracarboxylic acid dianhydride component (DSDA), 4,4'-oxydiphthalic acid dianhydride (ODPA) (see 0037), which  used by Applicant (see claims 1 and 8).
Takami discloses that the terminal blocking agent (D1) is water or 4-aminophthalic acid (see 0016), such triamine as includes 2,4,4'-triaminodiphenyl ether, 1,3,5-tris (4-aminophenoxy) benzene, and tris (tris), which are components having no aliphatic group. 4-Aminophenyl) amine, 1,3,5-tris (4-aminophenyl) benzene (TAPB), 3,4,4'-triaminodiphenyl ether (see 0045).
Takami teaches that reaction of PMDA and 2,4,4'-triaminodiphenyl ether and water as terminal agent takes place in NMP at 80C (see 0117).

II. Bolon et al (US 4433131), cited in IDS,  teaches  a reaction product of 2,2-bis(4-(3,4-dicarboxyphenoxy)phenylpropane (dianhydride) as the aromatic bis(ether anhydride) component, 4,4'methylene dianiline (MDA) as the organic diamine component, and 2,4-bis (p aminobenzyl)aniline (BABA) as the triamine component in mixture of water and organic solvent (see Example at 9:45).


III. Yotsuya (JP 2014-114328) teaches polyimide resin obtained by reacting an aromatic diamine and an aromatic tetracarboxylic dianhydride, wherein the aromatic diamine contains 2,4,4'-triaminodiphenyl ether based on the total amount of the aromatic diamine (see claim 1).

IV. Poe et al (US 20170121483) teaches a highly branched non-crosslinked BPDA/DMB-ODA polyimide formed by reaction of 1,3,5-Tris(4-aminophenoxy) benzene (TAPOB), 4,4'-
diamino-2,2'-dimethylbiphenyl (DMB), 4'4-oxydianiline (ODA) 4,4'-Biphthalic dianhydride (BPDA) and phthalic anhydride (Pa) as a blocking agent. The reaction takes place at room temperature in DMSO for 2-3 hours (see 0087) with following chemical imidization and vacuum drying at 50C.  

However, Yotsuya’s, Bolon’s and Poe’s polyimides may not have the same molecular weight and reological characteristics as the polyimide of instant Application, since they use different monomers and reaction conditions.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765